DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hedlund et al, U.S. Publication No. 2017/0143312 in view of Crucs et al, U.S. Publication No. 2009/0268876.
Regarding claim 1, Hedlund teaches a computer-implemented method for identifying clinical-quality ultrasound images, comprising:

(b) receiving a plurality of ultrasound images (see Hedlund Figure 3, steps 42-44); 

(c) analyzing a quality of each of the plurality of ultrasound images thereby generating an analysis result for each of the plurality of ultrasound images (see Figure 3, step 45); and 

(d) identifying at least one clinical-quality ultrasound image of the plurality of ultrasound images based on applying a rule to the analysis result, wherein applying the rule to the plurality of ultrasound images identifies the at least one clinical-quality ultrasound image of the plurality of ultrasound images (see Figure 3, step 46 and paragraph [0057]. The rule in this case is picking the image with the highest quality metric).

Hedlund does not expressively teach 

(a) selecting a diagnostic procedure.

However, Crucs in a similar invention in the same field of endeavor teaches a computer-implemented method for identifying clinical-quality ultrasound images (see Crucs Figure 5, step 540 and paragraph [0051]) as taught in Hedlund comprising 

(a) selecting a diagnostic procedure (see paragraph [0051]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of selecting a diagnostic procedure as taught in Crucs with the method taught in Hedlund, the motivation being to expand the diagnostic utility of the system. 

Regarding claim 4, Hedlund in view of Crucs teaches all the limitations of claim 1, and further teaches wherein the computer-implemented method is implemented on a computing device which comprises an ultrasound imaging device (see Hedlund Figure 8, transducers 22 and transmitter/receiver 23 and paragraphs [0052]-[0053]). 

Regarding claim 12, Hedlund in view of Crucs teaches all the limitations of claim 1, and further teaches wherein the plurality of ultrasound images are of an organ (see Hedlund paragraph [0057]) of a mammalian body (see Hedlund paragraph [0050]).

Regarding claim 13, Hedlundin view of Crucs teaches all the limitations of claim 12, and further teaches receiving selection of a diagnostic procedure and the organ of the mammalian body (see Hedlund Figure 3, steps 40-41 and paragraph [0057]).

Claims 1, 4-6, 8-11, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al, U.S. Publication No. 2019/0130554 in view of Crucs et al, U.S. Publication No. 2009/0268876.

Regarding claim 15, Rothberg teaches a medical imaging system (see Rothberg Figure 23) comprising: 

one or more computers, each including memory and a processor (see Figure 23, computing device 2302 with processor 2310 and memory 2312), the one or more computers coupled to an ultrasound imaging device (see Figure 23, ultrasound device 2314); 

an imaging computer program executing in the memory of the one or more computers, the program providing instructions that cause the one or more computers to together perform (see paragraph [0106]): 

(b) receiving a plurality of ultrasound images (see Figure 3, step 304); 

(c) analyzing a quality of each of the plurality of ultrasound images thereby generating an analysis result for each of the plurality of ultrasound images (see Figure 3, step 306 which paragraph [0069] indicates is shown in Figure 1, particularly steps 104-110); and 

(d) identifying at least one clinical-quality ultrasound image of the plurality of ultrasound images based on applying a rule to the analysis result, wherein applying the rule to the plurality of ultrasound images identifies the at least one clinical-quality ultrasound image of the plurality of ultrasound images (see Figure 3, steps 308 and 310).

Rothberg does not expressively teach 

(a) selecting a diagnostic procedure.

However, Crucs in a similar invention in the same field of endeavor teaches a computer-implemented method for identifying clinical-quality ultrasound images (see Crucs Figure 5, step 540 and paragraph [0051]) as taught in Rothberg comprising 

(a) selecting a diagnostic procedure (see paragraph [0051]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of selecting a diagnostic procedure as taught in Crucs with the method taught in Rothberg, the motivation being to expand the diagnostic utility of the system

Method claim 1 recites similar limitations as claim 15, and is rejected under similar rationale. 

Regarding claim 16, Rothberg in view of Crubs teaches all the limitations of claim 15, and further teaches wherein the analyzing comprises processing each of the plurality of ultrasound images using a neural network trained to identify a recognized view of the organ (see Rothberg Figure 1, step 106 and paragraph [0049] which refers to a statistical model. Paragraph [0048] indicates that a neural network is a type of statistical model).

Regarding claim 18, Rothberg in view of Crucs teaches all the limitations of claim 15, and further teaches wherein the analyzing comprises processing each of the plurality of ultrasound images using a neural network trained to identify a landmark feature (see Rothberg Figure 1, step 106 and paragraph [0049] which refers to a statistical model. Paragraph [0048] indicates that a neural network is a type of statistical model).

Method claim 8 recites similar limitations as claim 18, and is rejected under similar rationale. 

Regarding claim 19, Rothberg in view of Crucs teaches all the limitations of claim 15, and further teaches wherein the analyzing comprises processing each of the plurality of ultrasound images using a neural network trained to generate a level of confidence of the analysis result (see Rothberg Figure 1, step 108 and paragraph [0050] which refers to a statistical model. Paragraph [0048] indicates that a neural network is a type of statistical model).

Method claim 10 recites similar limitations as claim 19, and is rejected under similar rationale. 

Regarding claim 20, Rothberg in view of Crucs teaches all the limitations of claim 19, and further teaches wherein the analyzing further comprises computationally computing a generalized degree of quality of each ultrasound image based upon the level of confidence of the analysis result produced by the neural network (see Rothberg Figure 1, step 110 and paragraph [0052]).

Method claim 11 recites similar limitations as claim 20, and is rejected under similar rationale. 

Regarding claim 2, Rothberg in view of Crucs teaches all the limitations of claim 1, and further teaches storing the at least one clinical-quality ultrasound image (see Rothberg paragraph [0067]). 

Rothberg in view of Crucs does not expressively teach that the storing occurs during real-time acquisition of the plurality of ultrasound images.

However, Rothberg further teaches that the plurality of ultrasound images can be collected in real-time (see Rothberg [0054]). Therefore, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to store the plurality of ultrasound images, including the at least one clinical-quality ultrasound image, as they are collected in real-time, the motivation being to allow a user to monitor the ultrasound images as they’re being collected and stored.

Regarding claim 3, Rothberg in view of Crucs teaches all the limitations of claim 2, and further teaches wherein the rule specifies a requisite quality of the at least one clinical-quality ultrasound image of the plurality of ultrasound images to achieve a particular measurement (see Rothberg Figure 3, step 308 and paragraphs [0042] and  [0074]).

Regarding claim 4, Rothberg in view of Crucs teaches all the limitations of claim 1, and wherein the computer-implemented method is implemented on a computing device which comprises an ultrasound imaging device (see Rothberg Figure 23, ultrasound device 2314).

Regarding claim 5, Rothberg in view of Crucs teaches all the limitations of claim 4, and further teaches wherein the analysis result comprises a recognized view of an organ that is captured within at least one of the plurality of ultrasound images (see Rothberg Figure 1, step 106 and paragraph [0049]).

Regarding claim 6, Rothberg in view of Crucs teaches all the limitations of claim 5, and further teaches wherein the analyzing comprises processing each of the plurality of ultrasound images using a neural network trained to identify the recognized view of the organ (see Rothberg Figure 1, step 106 and paragraph [0049] which refers to a statistical model. Paragraph [0048] indicates that a neural network is a type of statistical model).

Regarding claim 9, Rothberg in view of Crucs teaches all the limitations of claim 8, and further teaches wherein the quality of each of the plurality of ultrasound images is based at least partly on a presence or absence of the landmark feature (see Rothberg paragraph [0050]).

Regarding claim 12, Rothberg in view of Crucs teaches all the limitations of claim 1, and further teaches wherein the plurality of ultrasound images are of an organ (see Rothberg paragraph [0042]).

Rothberg in view of Crucs does not expressively teach that the organ is of a mammalian body. 

However, Rothberg makes reference to imaging a four chamber heart, which is well-known to be found in mammals and birds (see Rothberg paragraph [0049]). Therefore, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to apply the techniques taught in Rothberg to imaging a heart of a mammalian body as claimed to yield the predictable results of successfully monitoring such organs of mammals such as humans. 

Regarding claim 13, Rothberg in view of Crucs taches all the limitations of claim 12, and further teaches receiving selection of a diagnostic procedure and the organ of the mammalian body (see Rothberg paragraphs [0067] and [0100]). 

Regarding claim 14, Rothberg in view of Crucs taches all the limitations of claim 13, and further teaches wherein the rule is configured for the diagnostic procedure and the organ of the mammalian body (see Rothberg paragraphs [0069] and [0074]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al, U.S. Publication No. 2019/0130554 in view of Crucs et al, U.S. Publication No. 2009/0268876 and Halmann et al, U.S. Publication No. 2019/0328361.

Regarding claim 17, Rothberg in view of Crucs teaches all the limitations of claim 15, and further teaches wherein the instructions further cause the one or more computers to perform determining the at least one clinical- quality ultrasound image does not exist upon application of the rule to the analysis result, and generating an alert through an interface of the ultrasound imaging device (see Rothberg Figure 3, step 312 and paragraph [0077]). 

Rothberg in view of Crucs does not expressively teach wherein the alert indicates a necessity to acquire additional ultrasound imagery. 

However, Halmann in a similar invention in the same field of endeavor teaches a medical imaging system comprising: one or more computers, each including memory and a processor (see Halmann Figure 1, processor 116 and memory) the one or more computers coupled to an ultrasound imaging device (see paragraph [0010]); wherein the one or more computers are configured to analyze the quality of a plurality of ultrasound images to determine at least one clinical- quality ultrasound image from the plurality of ultrasound images and to perform determining the at least one clinical- quality ultrasound image does not exist upon application of the rule to the analysis result, and generating an alert through an interface of the ultrasound imaging device (see paragraph [0082]) as taught in Rothberg in view of Crucs wherein

the alert indicates a necessity to acquire additional ultrasound imagery (see paragraph [0082]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of alerting a user to acquire additional ultrasound imagery as taught in Halmann with the system taught in Rothberg in view of Crucs, the motivation being to ensure that a successful measurement eventually occurs in the system. 

Method claim 7 recites similar limitations as claim 17, and is rejected under similar rationale. 

Allowable Subject Matter
Claim 1 would be allowable if amended as follows:

Claim 1. (Currently amended) A computer-implemented method for identifying clinical-quality ultrasound images, comprising: 
(a) selecting a diagnostic procedure; 
(b) receiving a plurality of ultrasound images; 
(c) analyzing a quality of each of the plurality of ultrasound images thereby generating an analysis result for each of the plurality of ultrasound images; and (d) identifying at least one clinical-quality ultrasound image of the plurality of ultrasound images based on applying a rule to the analysis result based on the selected diagnostic procedure, wherein applying the rule to the plurality of ultrasound images identifies the at least one clinical-quality ultrasound image of the plurality of ultrasound images.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637